FILED
                            NOT FOR PUBLICATION                              OCT 22 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-10588

               Plaintiff - Appellee,              D.C. No. 2:12-cr-00019-SRB

  v.
                                                  MEMORANDUM *
SAMUEL ESPINOZA-MOLINA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Samuel Espinoza-Molina appeals from the district court’s judgment and

challenges his guilty-plea conviction and 48-month sentence for possession with

intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(D).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Espinoza-Molina’s counsel

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. Espinoza-Molina has filed a pro se supplemental

brief. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                            2                                    12-10588